Exhibit 10.3

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
this 24th day of August, 2020 (the “Effective Date”) by and between Raymond A.
August, a citizen and resident of South Carolina (hereinafter “Executive”), and
Benefitfocus, Inc., a Delaware corporation, together with its subsidiaries,
including, without limitation, Benefitfocus.com, Inc., a South Carolina
corporation (collectively, the “Company”).

WHEREAS, Executive has been employed by the Company as its Chief Executive
Officer and President; and

WHEREAS, in connection with his employment with the Company, Executive executed
an Employment Agreement dated on or about June 25, 2014, as amended by the First
Amendment to Employment Agreement, effective as of January 1, 2018, and the
Second Amendment to Employment Agreement, effective as of April 1, 2019
(together, the “Employment Agreement”); and

WHEREAS, Executive’s employment will be terminated, effective as of January 1,
2021 (the “Termination Date”); and

WHEREAS, pursuant to the Employment Agreement, upon the separation of his
employment under certain circumstances, Executive would receive certain
severance benefits upon his execution of a general release in a form
satisfactory to the Company; and

WHEREAS, the parties intend that this Agreement will set out the terms of
Executive’s employment from the Effective Date through the Termination Date and
the terms of Executive’s severance benefits, and provide for the general release
of the Company by Executive as contemplated by the Employment Agreement;

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Termination of Employment and Transition.

a. Effective as of August 24, 2020, Executive will no longer serve as Chief
Executive Officer and President of the Company, and Executive hereby resigns
from all of his positions, if any, on the Boards of Directors of Company
entities. During the period from August 24, 2020 through the Termination Date
(the “Transition Period”), Executive shall serve the Company as “Special Advisor
to the CEO,” and Executive shall otherwise continue to receive his compensation
and benefits as provided by the Employment Agreement. As Special Advisor to the
CEO, Executive will be expected to devote at least ten (10) hours per week in
performing duties as requested by the Company’s Chief Executive Officer.
Executive hereby acknowledges and agrees that this appointment during the
Transition Period is by mutual consent of the parties, and shall not constitute
“Good Reason” as defined by the Employment Agreement.



--------------------------------------------------------------------------------

b. Effective as of the Termination Date, Executive’s employment with the Company
will be terminated. Except as expressly provided herein, as required by
applicable law, or as may be vested under the Company’s plans, policies and
arrangements, after the Termination Date, Executive will be entitled to no
further compensation or employee benefits from the Company.

2. Separation Benefits. If Executive signs this Agreement, and if, on the
Termination Date, Executive signs and does not thereafter revoke the Release
Agreement that is attached to this Agreement as Attachment A (the “Release”),
the Company will provide Executive with the following payments and benefits
(collectively the “Separation Benefits”):

a. Separation Pay. In consideration of Executive’s execution of this Agreement
and the Release, the Company will pay Executive an amount equal to eighteen
(18) months of his regular base salary, minus applicable federal, state and
local payroll taxes, and other withholdings required by law, paid out in
accordance with the Company’s regular payroll schedule (the “Separation Pay”).
The first installment of the Separation Pay will be paid in on the Company’s
first regular pay day following the expiration of the Revocation Period
described in Section 4 of the Release, and will include Separation Pay for the
period from the Termination Date through the payroll date. The remaining
installments will be paid over time in accordance with the Company’s normal
payroll schedule for its employees.

b. Annual Bonus. Executive will be eligible to receive a portion of his targeted
annual bonus determined in accordance with Exhibit B to the Employment Agreement
(the “2020 Annual Bonus”). The 2020 Annual Bonus, if earned, will be paid in
accordance with the Company’s plans, policies and practices in place for the
award of incentive pay to current Company employees. The 2020 Annual Bonus, if
earned, will be paid, minus applicable federal, state and local payroll taxes,
at the time 2020 incentive payments are paid to existing Company personnel.

c. Benefits. If Executive properly and timely elects continuation coverage under
COBRA following the Termination Date, the Company will continue to pay the
employer-paid portion of his COBRA premiums (i.e. at the same percentage and
terms as paid by the Company as of the Termination Date) for continuation
coverage for Executive (and, if they were covered as of the Termination Date,
for Executive’s spouse and any eligible dependents) during the period in which
Executive is receiving Separation Pay; provided, however, the Company has the
right to discontinue the payment of the premium and pay to the Executive a lump
sum amount equal to the employer-paid portion of the current COBRA premium times
the number of months remaining in the Separation Pay period if the Company
determines that continued payment of the employer-paid portion of the COBRA
premiums is discriminatory under Sections 105(h) and 9815(a)(1) of the Internal
Revenue Code. To the extent such coverage is continued, the Executive shall pay
Executive’s portion of any costs of continuation consistent with the Company’s
past practices.



--------------------------------------------------------------------------------

d. Equity. Effective as of the Termination Date, all equity awards granted to
Executive by the Company (including, but not limited to, unvested options,
shares of restricted stock, and restricted stock units) that are subject to
time-based vesting (but not equity subject to unmet performance-based vesting)
that would have vested in the twelve (12) month period following the Termination
Date shall immediately vest and become exercisable; provided, however, the
accelerated vesting as described in this subsection shall not apply to
Executive’s April 2019 Restricted Stock Unit award as described in Paragraph 6
of the Employment Agreement.

3. Release of Claims. In exchange for the Company’s agreement to provide
Executive with the Separation Benefits described above, by signing this
Agreement, Executive releases and forever discharges the Company, as well as its
parent companies, affiliates, subsidiaries, divisions, officers, directors,
stockholders, employees, agents, representatives, attorneys, lessors, lessees,
licensors and licensees, and their respective successors, assigns, heirs,
executors and administrators (collectively, the “Company Parties”), from any and
all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Executive ever had or now has, including but not limited to any claims arising
out of or related to his employment with the Company and the termination thereof
(except where and to the extent that such a release is expressly prohibited or
made void by law). The release includes, without limitation, Executive’s release
of the Company and the Company Parties from any claims for lost wages or
benefits, stock options, restricted stock, restricted stock units, compensatory
damages, punitive damages, attorneys’ fees and costs, equitable relief or any
other form of damages or relief. In addition, this release is meant to release
the Company and the Company Parties from all common law claims, including claims
in contract or tort, including, without limitation, claims for breach of
contract, wrongful or constructive discharge, intentional or negligent
infliction of emotional distress, misrepresentation, tortious interference with
contract or prospective economic advantage, invasion of privacy, defamation,
negligence or breach of any covenant of good faith and fair dealing. Executive
also specifically and forever releases the Company and the Company Parties
(except where and to the extent that such a release is expressly prohibited or
made void by law) from: all claims under South Carolina laws prohibiting
discrimination, harassment and retaliation, including but not limited to the
South Carolina Human Affairs Law and all similar state and local laws; all
claims under laws governing the payment of wages or protection of workers
seeking payment for work performed and any other federal, state or local
statutory and/or common laws governing the payment of wages; and/or and all
claims under federal law based on unlawful employment discrimination, harassment
or retaliation, including, but not limited to, claims for violation of Title VII
of the Civil Rights Act, the Americans with Disabilities Act, the Genetic
Information and Discrimination Act, and the Federal Age Discrimination In
Employment Act (29 U.S.C. § 621 et. seq.)

Executive hereby acknowledges that this release applies both to known and
unknown claims that may exist between Executive and the Company and the Company
Parties. Executive expressly waives and relinquishes all rights and benefits
which he may have under any state or federal statute or common law principle
that would otherwise limit the effect of this Agreement to claims known or
suspected prior to the date he executes this Agreement, and does so
understanding and acknowledging the significance and consequences of such
specific waiver. Provided, however, that nothing in this Agreement extinguishes
any claims Executive may have against the Company for breach of this Agreement.



--------------------------------------------------------------------------------

4. No Admissions. Executive understands, acknowledges and agrees that the
release set out above in Section 3 is a final compromise of potential claims,
and is not an admission by the Company that any such claims exist or that the
Company or the Company Parties are liable for any such claims. Unless prohibited
by applicable law or regulation, Executive further agrees not to hereafter,
directly or indirectly, sue, assist in or be a voluntary party to any litigation
against Company or any one or more of the Company Parties for any claims
relating to events occurring prior to or simultaneously with the execution of
this Agreement.

Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this Agreement, Executive
acknowledges that he is waiving any right to monetary damages, attorneys’ fees
and/or costs related to or arising from any such charge, complaint or lawsuit
filed by Executive or on Executive’s behalf, individually or collectively.

5. Cooperation. By signing this Agreement, Executive promises and agrees, at all
times during the Transition Period and after the Termination Date, to cooperate
fully with the Company and its officers, directors, employees, agents and legal
counsel in connection with any claim, complaint, charge, suit or action
previously or hereafter asserted or filed by or against the Company or any of
the Company Parties which relates to, arises out of or is connected directly or
indirectly with (i) Executive’s employment with the Company, (ii) any other
relationship or dealings between Executive and the Company or any of the Company
Parties, or (iii) any other matter relating to the Company or any of the Company
Parties. Executive’s cooperation with the Company shall continue throughout the
pendency of any such claim, complaint, charge, suit or action. Further,
Executive promises and agrees that, in the event he is subject to a valid and
enforceable subpoena or court order which compels his testimony at a trial,
hearing or deposition concerning his relationship with the Company or any other
matter relating to the Company or any of the Company Parties, he will provide
reasonable and prompt notice to the Company of this fact and cooperate fully
with the Company prior to and during his testimony, to the maximum extent
possible, consistent with his obligation to provide truthful testimony.
Executive further agrees that, in the event he is named as a defendant in a
legal proceeding resulting from, arising out of, or connected directly or
indirectly with Executive’s employment with the Company, or any act, omission or
conduct occurring during Executive’s employment with the Company, he will
provide reasonable and prompt notice of this fact to the Company. The Company
agrees to reimburse Executive for reasonable out-of-pocket expenses as
reasonably required for such cooperation and consultation.

Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. Executive does not need
the prior authorization of the Company to make any such reports or disclosures,
and Executive is not required to notify the Company that he has made such
reports or disclosures. The Company agrees that it will take no adverse action
against Executive for truthful statements and testimony and that it will not
seek to obtain any testimony or evidence that is not truthful and that it will
not improperly seek to influence or modify any testimony of Executive.



--------------------------------------------------------------------------------

6. Return of Property. On or before the Termination Date, Executive shall return
all property of the Company in his possession, including, without limitation,
any Company credit cards, Company-owned equipment, and all originals and any
copies of all disks, tapes, files, correspondence, data, notes and other
documents pertaining to the Company’s proprietary products, customers and
business and Confidential Business Information as defined in the Employment
Agreement. Such property shall be in the same condition as when provided to
Executive, reasonable wear and tear excepted.

7. Confidentiality and Restrictive Covenants. Executive hereby acknowledges and
agrees that his post-employment duties and obligations under the Employment
Agreement will remain in full force and effect in accordance with such terms,
and that a breach of the Employment Agreement will also constitute a breach of
this present Agreement.

8. No Disparagement. Executive agrees that he will not falsely denigrate,
defame, disparage or cast aspersions upon the Company, its management, products,
services, business and manner of doing business, and that he will use his
reasonable best efforts to prevent any member of his immediate family from
engaging in any such activity.

9. SECTION 409A.

a. The Parties hereby acknowledge and agree that all benefits or payments
provided by the Company to Executive pursuant to this Agreement are intended
either to be exempt from Section 409A of the Code, or to be in compliance with
Section 409A, and the Agreement shall be interpreted to the greatest extent
possible to be so exempt or in compliance. If there is an ambiguity in the
language of the Agreement, or if Section 409A guidance indicates that a change
to the Agreement is required or desirable to achieve exemption or compliance
with Section 409A, Company and Executive agree to attempt to renegotiate in good
faith to clarify the ambiguity or make such change.

b. If any severance or other payments that are required by the Agreement are to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A.

c. If any severance compensation or other benefit provided to Executive pursuant
to this Agreement that constitutes “nonqualified deferred compensation” within
the meaning of Section 409A is considered to be paid on account of “separation
from service” within the meaning of Section 409A, and Executive is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance or other benefit shall made for six (6) months plus one (1) day after
the “separation from service” (the “New Payment Date”). The aggregate of any
such payments that would have otherwise been paid during the period between the
“separation from service” and the New Payment Date shall be paid to the
Executive in a lump sum on the New Payment Date.



--------------------------------------------------------------------------------

10. Relief and Enforcement. Executive understands and agrees that, in addition
to any other remedies that the Company (or the Company Parties) has at law or in
equity, upon any breach of this Agreement by Executive, the Company may
immediately cease providing any or all of the Separation Benefits and/or seek
recovery of Separation Benefits that have been paid to him pursuant to
Section 2, above. Executive also understands and agrees that if he violates the
terms of Sections 5, 6, 7 or 8 of this Agreement, Executive will cause injury to
the Company and/or one or more of the Company Parties) that will be difficult to
quantify or repair, so that the Company (and/or the Company Parties) will have
no adequate remedy at law. Accordingly, Executive agree that if he violates
Sections 5, 6, 7 or 8 of this Agreement, the Company (or the Company Parties)
will be entitled as a matter of right to obtain an injunction from a court of
law, restraining Executive from any further violation of this Agreement. The
right to an injunction is in addition to any other remedies that the Company (or
the Company Parties) has at law or in equity.

11. Assignment. This Agreement may not be assigned by Executive without the
prior written consent of the Company. The Company shall have the right to assign
this Agreement to its successors and assigns in connection with a change in
control or business transaction requiring a general assignment, and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. The term “Company” shall include any
of the Company’s subsidiaries, subdivisions or affiliates.

12. No Modifications; Governing Law; Entire Agreement. This Agreement cannot be
changed or terminated orally, and no modification or waiver of any of the
provisions of this Agreement is effective unless in writing and signed by all of
the parties hereto. The parties agree that this Agreement is to be governed by
and construed in accordance with the laws of the State of South Carolina. This
Agreement, and the surviving provisions of the Employment Agreement, set forth
the entire and fully integrated understanding between the parties, and there are
no representations, warranties, covenants or understandings, oral or otherwise,
that are not expressly set out therein.

13. Right to Revoke. ONCE SIGNED BY EXECUTIVE, THIS AGREEMENT IS REVOCABLE IN
WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO
REVOKE HIS ACCEPTANCE OF THIS AGREEMENT, EXECUTIVE MUST DELIVER WRITTEN NOTICE
TO MASON R. HOLLAND, JR., EXECUTIVE CHAIRMAN OF THE BOARD, AND SUCH WRITTEN
NOTICE MUST ACTUALLY BE RECEIVED WITH THE SEVEN (7) DAY REVOCATION PERIOD.

14. Voluntary Execution. By signing below, Executive acknowledges that he has
read this Agreement, that he understands its contents and that he has relied
upon or had the opportunity to seek the legal advice of his attorney, who is the
attorney of his own choosing.

EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT. EXECUTIVE
ALSO ACKNOWLEDGES THAT HE IS HEREBY ADVISED BY THE COMPANY IN WRITING TO CONSULT
WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto acknowledges having read and
understood the contents and effect of this Agreement and has executed this
Agreement freely and with full authority duly given, all as of the date first
above written.

 

THE COMPANY: BENEFITFOCUS.COM, INC. By:  

/s/ Mason R. Holland (SEAL)

Name: Mason R. Holland Title: Executive Chairman EXECUTIVE:

/s/ Raymond A. August (SEAL)

Raymond A. August



--------------------------------------------------------------------------------

Attachment A

RELEASE AGREEMENT

This RELEASE AGREEMENT (the “Release”) is hereby made and entered into this 1st
day of January, 2021, by and between Raymond A. August, a citizen and resident
of South Carolina (hereinafter “Executive”) and Benefitfocus, Inc., a Delaware
corporation, together with its subsidiaries, including, without limitation,
Benefitfocus.com, Inc., a South Carolina corporation (collectively, the
“Company”).

1. Release of Claims. In exchange for the Company’s providing Executive with the
Separation Benefits as defined and described in Section 2 of the Separation and
Release Agreement signed by Executive and the Company (hereinafter the
“Agreement”), by signing this Release, Executive hereby releases and forever
discharges the Company, as well as its parent companies, affiliates,
subsidiaries, divisions, officers, directors, stockholders, employees, agents,
representatives, attorneys, lessors, lessees, licensors and licensees, and their
respective successors, assigns, heirs, executors and administrators
(collectively, the “Company Parties”), from any and all claims, demands, and
causes of action of every kind and nature, whether known or unknown, direct or
indirect, accrued, contingent or potential, which Executive ever had or now has,
including but not limited to any claims arising out of or related to his
employment with the Company and the termination thereof (except where and to the
extent that such a release is expressly prohibited or made void by law). The
release includes, without limitation, Executive’s release of the Company and the
Company Parties from any claims for lost wages or benefits, stock options,
restricted stock, restricted stock units, compensatory damages, punitive
damages, attorneys’ fees and costs, equitable relief or any other form of
damages or relief. In addition, this release is meant to release the Company and
the Company Parties from all common law claims, including claims in contract or
tort, including, without limitation, claims for breach of contract, wrongful or
constructive discharge, intentional or negligent infliction of emotional
distress, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of good faith and fair dealing. Executive also specifically and forever
releases the Company and the Company Parties (except where and to the extent
that such a release is expressly prohibited or made void by law) from: all
claims under South Carolina laws prohibiting discrimination, harassment and
retaliation, including but not limited to the South Carolina Human Affairs Law
and all similar state and local laws; all claims under laws governing the
payment of wages or protection of workers seeking payment for work performed and
any other federal, state or local statutory and/or common laws governing the
payment of wages; and/or and all claims under federal law based on unlawful
employment discrimination, harassment or retaliation, including, but not limited
to, claims for violation of Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Genetic Information and Discrimination Act, and the
Federal Age Discrimination In Employment Act (29 U.S.C. § 621 et. seq.)

Executive hereby acknowledges that this release applies both to known and
unknown claims that may exist between Executive and the Company and the Company
Parties. Executive expressly waives and relinquishes all rights and benefits
which he may have under any state or federal statute or common law principle
that would otherwise limit the effect of this Release to



--------------------------------------------------------------------------------

claims known or suspected prior to the date he executes this Release, and does
so understanding and acknowledging the significance and consequences of such
specific waiver. Provided, however, that nothing in this Release extinguishes
any claims Executive may have against the Company for breach of the Agreement.

2. No Admissions. Executive understands, acknowledges and agrees that the
release set out above in Section 1 is a final compromise of potential claims,
and is not an admission by the Company that any such claims exist or that the
Company or the Company Parties are liable for any such claims. Unless prohibited
by applicable law or regulation, Executive further agrees not to hereafter,
directly or indirectly, sue, assist in or be a voluntary party to any litigation
against Company or any one or more of the Company Parties for any claims
relating to events occurring prior to or simultaneously with the execution of
this Release.

Notwithstanding the foregoing, nothing in this Release prohibits Executive from
filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Release fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this Release, Executive
acknowledges that he is waiving any right to monetary damages, attorneys’ fees
and/or costs related to or arising from any such charge, complaint or lawsuit
filed by Executive or on Executive’s behalf, individually or collectively.

3. No Modifications; Governing Law; Entire Agreement. This Release cannot be
changed or terminated orally, and no modification or waiver of any of the
provisions of this Release is effective unless in writing and signed by all of
the parties hereto. The parties agree that this Release is to be governed by and
construed in accordance with the laws of the State of South Carolina. This
Release, the Agreement, and the surviving provisions of the Employment
Agreement, set forth the entire and fully integrated understanding between the
parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out therein.

4. Right to Revoke. ONCE SIGNED BY EXECUTIVE, THIS RELEASE IS REVOCABLE IN
WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO
REVOKE HIS ACCEPTANCE OF THIS RELEASE, EXECUTIVE MUST DELIVER WRITTEN NOTICE TO
MASON R. HOLLAND, JR., EXECUTIVE CHAIRMAN OF THE BOARD, AND SUCH WRITTEN NOTICE
MUST ACTUALLY BE RECEIVED WITH THE SEVEN (7) DAY REVOCATION PERIOD.

5. Voluntary Execution. By signing below, Executive acknowledges that he has
read this Release, that he understands its contents and that he has relied upon
or had the opportunity to seek the legal advice of his attorney, who is the
attorney of his own choosing.

EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS RELEASE. EXECUTIVE ALSO
ACKNOWLEDGES THAT HE IS HEREBY ADVISED BY THE COMPANY IN WRITING TO CONSULT WITH
AN ATTORNEY BEFORE SIGNING THIS RELEASE.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive acknowledges he has read and understood the
contents and effect of this Release, and has executed this Release freely and
with full authority duly given, all as of the date first above written.

 

EXECUTIVE:                                     
                                    (SEAL) Raymond A. August